Citation Nr: 0716360	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  93-25 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously denied claim of entitlement to service 
connection for hearing loss, based on service from February 
1969 to December 1971.

2.  What evaluation is warranted from June 13, 1991 for a 
scar residual of a shrapnel wound of the posterior upper 
right thigh?


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1971 and from November 1990 to June 1991.  The 
appellant is the veteran's legal custodian.

This appeal was last before the Board of Veterans' Appeals 
(Board) in April 2006.  The procedural history of this appeal 
may be found in an October 2003 Remand as well the other 
Remands issued by the Board in November 1995, August 1997, 
and October 1999.


FINDINGS OF FACT

1.  By a rating decision in October 1989, the RO denied 
entitlement to service connection for a hearing loss; the 
veteran was notified of the decision but he did not perfect 
an appeal.
 
2.  The evidence associated with the claims file since the 
October 1989 RO decision which denied service connection for 
hearing loss is not so significant that it must be considered 
to fairly decide the merits of this claim.

3.  Without good cause, the veteran repeatedly failed to 
report for VA examinations to evaluate the nature and extent 
of his right thigh scar. 



CONCLUSIONS OF LAW

1.  The RO's October 1989 decision denying entitlement to 
service connection for hearing loss is final. 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  The additional evidence presented since the October 1989 
rating decision is not new and material, and the claim for 
service connection for hearing loss is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001).

3.  A compensable rating for residuals of a shrapnel wound of 
the upper posterior of the right thigh is denied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.655 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete. Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits. The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim. This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations. 38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in a May 1996 
supplemental statement of the case, and in April 2001 and May 
2006 correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure, as pertinent, to provide notice 
of the type of evidence necessary to establish a disability 
rating and  effective date for the disabilities on appeal.  
The appellant was notified of the proper "new and material" 
standard in the May 1996 supplemental statement of the case, 
notified what was necessary to reopen, and why the evidence 
submitted was insufficient to reopen the claim.  VA's failure 
to provide notice of the type of evidence necessary to 
establish, as pertinent, a disability rating or effective 
date for the disability on appeal is harmless because the 
preponderance of the evidence is against the claims, and any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  The claims were 
readjudicated in an October 2006 supplemental statement of 
the case.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claims.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development. There is no pertinent 
evidence which is not currently part of the claims file. 
Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claim.


1.  Whether new and material evidence has been presented to 
reopen a previously   
     denied claim of entitlement to service connection for 
hearing loss, based on  
     service from February 1969 to December 1971.

New and material evidence

For the purposes of this case evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  
"Material" evidence is evidence which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001)

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that the Board is required to review all of the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Background and Analysis

The veteran filed a claim for hearing loss based on a history 
of exposure to acoustic trauma in Vietnam which was denied in 
an October 1989 VA rating decision.  The veteran did not 
appeal.  

The evidence of record at the time of the October 1989 RO 
decision included service medical records.

The evidence submitted since the October 1989 RO decision 
included the veteran's Social Security Disability records, a 
June 1992 audiological examination which diagnosed the 
veteran with mild to moderate sensorineural hearing loss in 
the right ear and mild sloping to profound sensorineural 
hearing loss in the left ear.  The veteran also submitted a 
November 1990 National Guard physical profile which indicated 
he had high frequency hearing loss, worse in the left ear 
than the right.  This profile did not indicate that the 
hearing loss began during a period of active duty for 
training.

The veteran's guardian has been contacted numerous times by 
the RO requesting information regarding the veteran's hearing 
loss.  The RO contacted the veteran's guardian through 
correspondence in February 2004, October 2004 and February 
2005.  There was no response.  The RO additionally scheduled 
VA examinations for the veteran March 2005 and April 2005.  
The veteran did not appear for any of the examinations.  In 
June 2005, the RO contacted the veteran's guardian once again 
to inquire if the veteran would appear for a VA examination 
and if so, the RO would schedule the examination.  Once 
again, no response was received.

What was missing at the time of the October 1989 RO decision 
and what is missing now, is a competent medical opinion 
linking a current hearing loss to service.  The Social 
Security records reflect the veteran was involved in a 
serious motor vehicle accident and suffered brain damage as a 
result.  While new, these records do not address whether the 
veteran's hearing loss is related to service.   The veteran 
additionally has a June 1992 audiological examination which 
diagnosed a sensorineural hearing loss.  Notably, there is no 
opinion given as to the cause of the veteran's hearing loss.  
None of the records substantiate the veteran's claim that his 
hearing loss was caused by service.  Thus, the evidence is 
not material as it is not so significant that it must be 
considered in order to fairly decide the merits of this 
claim.

While lay statements express the belief that the veteran's 
claimed disability began during or is due to some incident of 
service are acknowledged, to the extent that they attempt to 
present argument regarding etiology or medical causation of 
disease or illnesses, the veteran and his guardian are not 
competent since it has not been shown that either has the 
necessary medical skills and training to offer opinions on 
such medical questions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). The contentions in this regard were 
previously of record and current contentions, being 
essentially the same, are not new and material.

In absence of new and material evidence, the request to 
reopen the claim of service connection for hearing loss falls 
short of the standard established in 38 C.F.R. § 3.156. 
Accordingly, the request to reopen the claim must be denied.

II.  What evaluation is warranted from June 13, 1991 for 
residuals of a shrapnel
      wound of the right, upper posterior thigh?

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

The appellant has appealed the noncompensable rating that was 
assigned for a scar residual of  right posterior right upper 
thigh shrapnel wound.  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The provisions of 38 C.F.R. § 3.655 address the consequences 
of a veteran's failure to attend scheduled medical 
examinations.  In pertinent part, that regulation provides 
that when a claimant fails to report for an examination 
scheduled in conjunction with a claim for increase the claim 
shall be denied.

Background and Analysis

VA offered the veteran and his guardian several opportunities 
to appear for a VA examination to obtain a medical opinion 
regarding the current level of disability due to the service 
connected right thigh scar residuals.  The veteran, however, 
failed to appear for any of the VA 
examinations.  Additionally, the RO contacted the veteran's 
guardian on multiple occasions requesting that she submit any 
evidence that would assist in the furtherance of the 
veteran's claim.  No response was received.  The failure to 
cooperate in attending the examination unfortunately has left 
the record devoid of any competent opinion addressing his 
level of current disability.  38 C.F.R. § 3.655(b).

Given that the veteran failed to report for any of the 
scheduled examinations, and given that he has not provided 
good cause for his failure in this regard, his claim must be 
denied.  As noted above, under 38 C.F.R. § 3.655(b), when a 
claimant fails to report for an examination that was 
scheduled in conjunction with a claim for an increased 
rating, the claim must be denied. 

The Board advises the veteran that the "duty to assist is not 
always a one-way street.  If he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190. 192 
(1991).  While VA has a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
appear for VA examinations. If he does not do so, there is no 
burden on the VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).


ORDER

New and material evidence having not been presented to reopen 
a claim of entitlement to service connection for a hearing 
loss, the application to reopen this claim is denied.

Entitlement to a compensable rating for a posterior right 
upper thigh shrapnel wound scar is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


